Obviously, the charge submitted the case to the jury as favorably to plaintiff as he was entitled to. The jury found for defendant, and I think the verdict has evidential support and is not against the clear weight of the testimony. There is testimony that plaintiff ran over first base and into the dog, and some of the testimony admits of the inference that he stepped on the dog. Dogs are not outlaws and have some rights (McChesney v. Wilson, 132 Mich. 252 [1 Ann. Cas. 191]), among them being the right of self-defense. The law does not require the impossible. Under the testimony which the jury must have believed to reach the verdict rendered, the defendant was returning the dog to his home, having him under control by means of a short chain, when plaintiff ran into the dog and received the bite he did. If this testimony was true, and the jury believed it, it was physically impossible for the defendant to have prevented the occurrence. I think the judgment should be affirmed.
  WIEST and SHARPE, JJ., concurred with FELLOWS, J. *Page 645